Claims 1-3, 7, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited United States Patent 8,841,649 (Pio) together with already of record United States Patent 10,134,810 (Ramaswamy).
As to independent claim 1, Pio discloses a vertical resistive memory device (see the entire patent, including the Fig. 8C disclosure) comprising:  a resistive random access memory (ReRAM) layer 852 embedded in a material stack of alternating layers 848/822 of an interlayer dielectric material and a recessed electrode material, wherein a topmost surface of the ReRAM layer is coplanar with a topmost surface of a topmost interlayer dielectric material layer 848 of the material stack (column 15, lines 53-56); and a selector device 855 encapsulating a portion of the ReRAM layer and present entirely in an undercut region that is laterally adjacent to each of the recessed electrode material layers 822 of the material stack, wherein each of the recessed electrode material layers of the material stack encircles a portion of the ReRAM layer.
The difference between claim 1 and Pio is claim 1 recites a ReRAM “stack” while Pio’s ReRAM comprises a layer of resistive switching material.
Ramaswamy teaches that a ReRAM conventionally comprises a layer of “buffer material” in addition to a layer of resistive switching material (column 6, lines 53-67).
It would have been obvious to one skilled the art to form a layer of “buffer material” over Pio’s ReRAM layer 852 of resistive switching material (thus forming a ReRAM stack), because Ramaswamy teaches that a ReRAM conventionally comprises a layer of “buffer material” in addition to a layer of resistive switching material.
As to dependent claim 2, the obvious Pio/Ramaswamy’s device’s ReRAM stack comprises a dielectric switching material and a reactive electrode (note Ramaswamy’s “buffer material” teaching at column 6, lines 64-67), wherein the dielectric switching material and the reactive electrode are both U-shaped.
As to dependent claim 3, the obvious Pio/Ramaswamy device’s ReRAM stack further comprises a metal fill material 854 (Pio’s Fig. 8C), wherein the reactive electrode is present entirely between the metal fill material and the dielectric switching material.
As to dependent claim 7, Pio’s recessed electrode material layers 822 of the material stack is sandwiched between a bottom interlayer dielectric material layer 848 and a top interlayer dielectric material layer 848.
As to dependent claim 8, each of the interlayer dielectric material layers 848 of Pio’s material stack has a width that is greater than a width of each of the recessed electrode material layers 822 of the material stack.
As to independent claim 23, Pio discloses a vertical resistive memory device (see the entire patent, including the Fig. 8C disclosure) comprising:  a resistive random access memory (ReRAM) layer 852 embedded in a material stack of alternating layers 848/822 of an interlayer dielectric material and a recessed electrode material; and a selector device 855 encapsulating a portion of the ReRAM layer and present entirely in an undercut region that is laterally adjacent to each of the recessed electrode material layers 822 of the material stack, wherein a topmost surface of the ReRAM stack is coplanar with a topmost surface of a topmost interlayer dielectric material layer 848 of the material stack (column 15, lines 53-56).

Ramaswamy teaches that a ReRAM conventionally comprises a layer of “buffer material” in addition to a layer of resistive switching material (column 6, lines 53-67).
It would have been obvious to one skilled the art to form a layer of “buffer material” over Pio’s ReRAM layer 852 of resistive switching material (thus forming a ReRAM stack), because Ramaswamy teaches that a ReRAM conventionally comprises a layer of “buffer material” in addition to a layer of resistive switching material.

Claims 4-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of any intervening claims.

Claims 9 and 22 are allowed.

The applicant’s arguments are moot in view of the new ground of rejection.

 Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814